.



         THE       ATTORNEY            GENERAL
                       OF TEXAS



                      April 10, 1952

    Hon. Marshall Harvey, D.S.C.
    Secretary-Treasurer
    Texas State Board of Chiropody Examiners
    1121 19th Street
    Lubbock, Texas          Opinion No. V-1435
                              Re:   Necessity for chiropo-
                                    dists to pay an annual
                                    renewal fee during the
                                    year in which their
                                    license to practice was
    Dear Sir:                       issued.
              Yo'urrequest for an opinion of this office
    reads In part as follows:
              "The above captioned Article 145571,
         V;C.S,7 states In part:
              "'Practicing chiropody without an
         annual renewal oertiflcate for the cur-
         rent year, as provided herein, shall have
         the same force and effect and subject to
         all penalties or practicing chiropody with-
         out a license.'
              "Examinations are given and success-
         ful candidates are issued LLcenses in Jan-
         uary and June of each year.
                'IQUESTION:
              "In line with that portion of the
         provisions In this Article quoted.above,
         shall this Board collect annual fees for
         the year or portion thereof during which
         license was Issued or shall such fees be
         due and payable on September first follow-
         ing Issuance of such license?"
              House Bill 102, Acts 52nd Leg., R.S. 1951,
    ch. 132, p. 219, amends among others Articles 4569
    and 4571, V.C.S., which now provide In part:
Hon. Marshall Harvey, D.S.C., page 2   (v-1435)


          Art. 4569. "All applicants for li-
    cense to practice chiropody in this State
    under the provisions of this Act, not other-
    wise licensed under the provisions of law,
    must successfully pass an examination by
    said Texas State Board of Chiropody Examin-
    ers. The Texas State Board of Chiropody
    Examiners is authorized to adopt and en-
    force rules of procedure not inconsistent
    with the statutory requirements. The ex-
    aminations shall be written or practical
    and in the English language, and all appli-
    cants that possess the qualifications re-
    quired for an examination and who shall
    pass the examinations prescribed with a
      eneral average of seventy-five per cent
    'i75%) In all subjects and not less than
     siAi3 ner cent 'I@.& in any one stio:lec't
     shali be issued‘s license by the Texas State
    Board of Chiropody Examiners to practice
     chiropody In this State. e D . All appll-
     cants shall pay to the Secretary-Treasurer
     of the Texas State Board of Chiropody Ex-
     aminers an examination fee of Forty Dol-
     lars ($40) at least fifteen (15) days be-
     fore $he dates of the re ular examinations.
     0 0 0    (Emphasis added.e;
          Art. 4571. "It shall be the duty of
     the Secretary-Treasurer of the Texas State
     Board of Chiropody Examiners;on or before
     August first of each year to notify, by
     mail, all Texas licensed Chiropodists at
     their last known address that~the annual
     license renewal fee is due ,on September
     first of each year. Every registered
     Chiropodist shall renew his license on or
     before September first of each year by the
     payment of an annual license renewal fee
     of Twenty Dollars ($20) to the Secretary-
     Treasurer of the Texas State Board of Chi-
     ropody Examiners. If such renewal fee Is
     not paid on or before December first, the
     delinquent licensee shall be notified by
     mall at his last known address ,by the Sec-
     retary-Treasurer that such fee i%due and
     unpaid and a delinquent penalty of Twenty
     Dollars ($20) is assessed and shall be paid
     on or before January first? If such fees
Hon. Marshall Harvey, D.S.C., page 3   (V-1435)


     are not paid by January first, it shall
     be the duty of the Texas State Board of
     Chiropody Examiners to suspend or revoke
     the said license for nonpayment of the
     annual renewal and delinquent fees for
     the current year. The Board shall notify
     the district clerk of the county In which
     such license may have been recorded and
     such clerk, upon receipt of notification
     from said Board, shall enter upon the
     chiropody register of such county the fact
     that such license Is suspended or revoked
     for nonpayment of the annual renewal fee,
     and shall notify the Board in writing that
     such entry has been made. Practicing chi-
     ropody without an annual renewal certifi-
     cate for the current year, as provided
     herein, shall have the same force and ef-
     fect and subject to all penalties of prac-
     ticing chiropody without a license, 0 o *It
          In Popham v. Patterson, 121 Tex. 615, 51
S.W.2d 680, 683 (1932) It is stated:
          ,I
               o In determining the legislative
                   e   D


     Intent, the court should not look alone to
     any one phrase, clause, or sentence of the
     act, but to the entire act; D ~ *"
          In Webster's New International Dictionary
$,2ndEd. 1943) the word "renew:'is defined as follows:
 To grant or obtain an extension of; to continue in
force for a fresh period; as, to renew a note or a
lease."
          In view of the above definition it is our
opinion, when the act is considered as a whole, that
the Legislature did not intend that a license should
be renewed simultaneously with its original issuance.
On the contrary, we belaeve the statute contemplates
that when a license is issued originally the licensee
is authorized to practice without paying a renewal
fee until the following September.
Hon. Marshall Harvey,,D.S,C., Page 4   (v-1435)


                      SUMMARY
          The Texas State Board of Chiropody
     Examiners is not authorized to collect
     annual renewal fees from licensees for
     the year or portion thereof during which
     the original licenses were issued, but
     renewal fees are due and payable on or
     before the following September.
                                Yours very truly,
APPROVED:                         PRICE DANIEL
                                Attorney General
J. C, Davis, Jr.
Co,untyAffairs Division
Mary K. Wall
Reviewing Assistant             B2#FfG%k~
                                     Assistant
Charles D. Mathews
First Assistant
BA:mh